VAUGHN, Judge.
Defendant contends that the court erred in admitting in-culpatory statements purportedly made by him while he was in custody. After defendant objected to testimony relating to the statements made by him, a voir dire hearing was held and both the defendant and the State offered evidence. Although the evidence was conflicting, there is an abundance of evidence tending to show that defendant’s alleged statements to the investigating officers were freely, voluntarily and knowingly made. The court made findings of fact, based on such evidence, which support its conclusions as to the admissibility of defendant’s statements. State v. Jones, 278 N.C. 88, 178 S.E. 2d 820. The defendant’s several assignments of error which stem from the admission of defendant’s statements into evidence are overruled.
We have carefully considered the other assignments of error dutifully brought forward by defendant’s court-appointed counsel and the same are overruled.
No error.
Judges Brock and Graham concur.